Citation Nr: 1532738	
Decision Date: 07/31/15    Archive Date: 08/05/15

DOCKET NO.  09-12 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a rating in excess of 30 percent prior to May 10, 2013, and to a rating in excess of 60 percent, beginning May 10, 2013, for Graves' disease with hypertension and left ventricular hypertrophy.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 





INTRODUCTION

The Veteran had active military service from May 1971 to March 1994.  The current matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  This case was previously before the Board in March 2013, at which time it was remanded for additional development.  The case has now been returned to the Board for further appellate action.  

FINDINGS OF FACT

1.  Prior to March 12, 2013, the Veteran's Graves' disease was manifested by increased blood pressure with left ventricular hypertrophy and required continuous medication for control.  

2.  Beginning March 12, 2013, the Veteran's Graves' disease has been manifested by symptoms no worse than fatigability, loose stools, cramps in the lower extremities, increased blood pressure with left ventricular hypertrophy, which require continuous medication for control.

CONCLUSION OF LAW

The criteria for a 60 percent rating, but not higher, for Graves' disease with hypertension and left ventricular hypertrophy have been met for the period beginning March 12, 2013.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.20, 4.119, Diagnostic Code 7900 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that the Veteran has been provided adequate notice in response to his claim.  The record shows that the Veteran was mailed a letter in March 2008 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The March 2008 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of his claim. 

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are of record.  VA Medical Center treatment notes have been obtained.  The Veteran has been provided appropriate VA examinations.  The Board acknowledges that in a July 2015 statement, the Veteran's representative asserted that the Veteran should be afforded a new VA examination as his last VA examination is just over two years old.  The Board finds that the evidence currently of record is sufficient to decide the claim.  In this regard, there is no indication from the record that the Veteran's disability has increased in severity since his May 2013 VA examination.  Further, the Veteran has consistently reported that he felt he should be awarded a 60 percent rating for his disability on appeal, which was the rating assigned based on the May 2013 VA examination.  Therefore, the Board finds that a remand for a new VA examination is not necessary and there is no bar to proceeding with a final decision at this time.  
Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2014).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2014).  However, that does not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying a rating under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259 (1994).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology, are closely analogous.  38 C.F.R. § 4.20 (2014).  Graves' disease is rated under 38 C.F.R. § 4.119, Diagnostic Code 7900, pertaining to hyperthyroidism.  Under that code, a 30 percent rating is warranted for hyperthyroidism with tachycardia, tremor, and increased pulse pressure or blood pressure.  A 60 percent rating is warranted for hyperthyroidism with emotional instability, tachycardia, fatigability, and increased pulse pressure or blood pressure.  A maximum 100 percent rating is warranted for hyperthyroidism with thyroid enlargement, tachycardia (more than 100 beats per minute), eye involvement, muscular weakness, loss of weight; and sympathetic nervous system, cardiovascular, or gastrointestinal symptoms.  

The Board has reviewed all evidence of record pertaining to the history of the service-connected disability and Board finds nothing in the record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes. 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When there is an approximate balance of positive and negative evidence as to any issue material to a decision, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

Analysis

At an April 2008 VA examination, the Veteran reported that in 2006 he was experiencing symptoms of increased sleepiness, persistent feelings of being cold, and some hair loss.  He reported that at that time, his medication dosage was increased and his symptoms abated.  The Veteran reported that the only symptoms he continued to experience in relation to his Graves' disease were residuals from his eye surgeries.  The Veteran reported that his Graves' disease did not impact his ability to work and that he continued working 40 hour work weeks in an office setting.  With regard to his hypertension, the Veteran reported that his medication dosage had been increased in order to keep his blood pressure under control.  He reported that he was taking three blood pressure medications.  The Veteran reported that he occasionally felt a warm and burning sensation in the afternoons, particularly behind his ears, and he felt the feelings were related to episodes of increased blood pressure.  He reported that the increase in his blood pressure medication dosages had decreased the episodes in frequency.  

Upon physical examination, the Veteran's blood pressure readings were 136/79, 136/70, and 131/78.  It was noted that the Veteran did not have any documented kidney disease and had normal creatinine and microalbumin.  The Veteran's weight was noted to have slowly increased during the prior four years from 155 pounds to 169 pounds.  There was no thyromegaly.  Pulses in the radial carotid, dorsalis pedis, and posterior tibialis distribution were all normal.  The Veteran's heart had a regular rate and rhythm and there were no rubs or gallops.  The point of maximal impact (PMI) was not displaced.  The examiner confirmed the diagnosis of Graves' disease and noted that the Veteran was maintained on Synthroid.  The examiner noted that since the Veteran's medication increase, he had been followed on a regular basis and was currently euthyroid.  With regard to the Veteran's hypertension, the examiner confirmed the diagnosis and noted that it was under fair control on his current medication regimen with no evidence of cerebrovascular disease or hypertensive neuropathy.  The Veteran's hypertension was noted to be largely asymptomatic with exception of the reported afternoon flushed sensation.

In May 2013, the Veteran was afforded another VA thyroid examination.  At that time, it was noted that the Veteran continued to be maintained on the same dosage of Synthroid that was noted at his May 2008 VA examination and the Veteran was noted to require continuous medication for control.  The Veteran was noted to have symptoms that consisted of heart palpitations, intermittent atrial fibrillation, fatigability, eye involvement (for which the Veteran is separately compensated), and frequent bowel movements.  The Veteran reported that he would get tired after working a full eight hour workday.  Upon physical examination, the Veteran's neck was normal with no palpable thyroid enlargement or nodules.  The Veteran's pulse was normal and his blood pressure readings were 131/84, 133/87, and 128/87.  Reflex examination was normal and there was no disfigurement of the neck.  The examiner confirmed the diagnosis of Graves' disease and noted that the Veteran's fatigue could limit his functional ability.  The examiner further noted that the Veteran's main symptoms were fatigability, right eye exophthalmos, loose stools, and cramps in his lower extremities.  

In May 2013, the Veteran was also afforded a VA examination for his hypertension.  At that time, the examiner confirmed the diagnosis of hypertension and noted that the Veteran had left ventricular hypertrophy that was related to his hypertension.  It was noted that the Veteran was maintained on three different forms of blood pressure and that while it was unknown what level diastolic pressure the Veteran had, he was taking relatively large doses of Lozartan, which suggested that the Veteran's diastolic pressure had to be in excess of 100.   As noted above, blood pressure readings were 131/84, 133/87, and 128/87.  The examiner noted that the Veteran's hypertension did not impact his ability to work as it was well-controlled with medication.  

The record shows that the Veteran receives treatment at the VA Medical Center for various disabilities, to include his Graves' disease.  Review of these treatment notes, however, does not show that he has symptoms of his Graves' disease that are worse than those reported in the VA examination reports of record.   

The Board finds that the Veteran is entitled to a 60 percent rating for Graves' disease beginning March 12, 2013, the date of the statement from the Veteran's representative in which it was first alleged that the Veteran's symptoms had increased in severity since his last VA examination.  In this regard, the Board notes that the findings of the May 2013 VA examination were used to justify the award of a 60 percent rating by the Agency of Original Jurisdiction (AOJ) in a May 2013 rating decision.  The 60 percent rating is based on the findings that the Veteran requires continuous medication for control of his thyroid disability; he experiences high blood pressure, ventricular hypertrophy, fatigability, and loose stools.  Therefore, the Veteran's symptoms more nearly approximate the criteria required for the 60 percent rating beginning March 12, 2013.  38 U.S.C.A. §38 C.F.R. § 4.119, Diagnostic Code 7900.  

Consideration has been given to assigning a rating in excess of 30 percent prior to March 12, 2013.  However, a review of the record fails to show that the Veteran had emotional instability, fatigability, or tachycardia during that time.  In fact, it was noted in the April 2008 VA examination report that the Veteran was euthyroid and that his Graves' disease was well-controlled with medication.  Therefore, a rating in excess of 30 percent is not warranted prior to March 12, 2013.  38 U.S.C.A. §38 C.F.R. § 4.119, Diagnostic Code 7900.  

Consideration has also been given to assigning a higher rating for the period beginning March 12, 2013. However, a review of the record shows that the Veteran does not experience symptoms such as thyroid enlargement, tachycardia, muscular weakness, loss of weight, or involvement of the sympathetic nervous system.  In fact, the Veteran's pulse is routinely noted to be normal, there has been no evidence of thyroid enlargement or palpable nodules, and the Veteran has actually been gaining weight over time.  Therefore, the Veteran's symptoms simply do not support a higher rating for the period beginning March 12, 2013.  38 U.S.C.A. §38 C.F.R. § 4.119, Diagnostic Code 7900.

The Board has considered granting a separate rating for hypertension.  However, while the Veteran has been reported to have diastolic pressure in excess of 100 if not on medication, his blood pressure is well-controlled and there is no evidence to suggest he would even be entitled to a compensable rating for his hypertension.    Further, the Board notes that the Veteran's hypertension is used to support the rating assigned for his Graves' disease and using the same symptom to justify more than one rating would be in violation of 38 C.F.R. § 4.14. (2014).

Consideration has been given to assigning staged ratings.  However, at no time during the period in question has the disability warranted a higher schedular rating than that assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2014).

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record shows that the manifestations of the disability are contemplated by the schedular criteria.  There is no indication that the average industrial impairment from the Graves' disease is in excess of that contemplated by the assigned rating.  Higher ratings are available for more severe levels of impairment, but the Veteran does not meet the criteria for a higher rating.  The evidence does not show frequent hospitalizations or marked interference with employment, beyond that anticipated by the assigned rating.  Therefore, the Board finds that referral for extra-schedular consideration is not in order.


ORDER

Entitlement to a rating of 60 percent, but not higher, for the period beginning March 12, 2013, for Graves' disease with hypertension and left ventricular hypertrophy is granted.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


